DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
Election/Restrictions
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 1-11, 13-15, 21-22 directed to an invention non-elected with traverse in the reply filed on 11/4/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
Please note that claim 15 would likely be rejected as indefinite for attempting to claim a process without setting forth any steps involved in the process (see MPEP 2173.05(q)). 
The prosecution of this case is closed except for consideration of the above matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Response to Arguments
Previously entered objections to the claims are withdrawn. 
Applicant’s arguments, filed 8/16/2022, with respect to the rejection of claim 17 have been fully considered and are persuasive.  The rejection of claim 17 has been withdrawn. 


Allowable Subject Matter
Claims 17, 23-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claim 17, absent impermissible hindsight, it would not have been obvious to one of ordinary skill in the art to modify Loffler by Nam and Fukami. For example, although individually Loffler, Nam, and Fukami, teach all the recited elements of claim 1, one of ordinary skill in the art would not be motivated to modify Loffler by Nam and Fukami. For example, Nam may teach the use of water-adsorbing metal-organic frameworks (MOF), and that the thickness of said MOF is a results-effective variable. However, without impermissible hindsight, one of ordinary skill in the art would not specifically modify Loffler to comprise said thin layer with a thin channel (e.g. as taught by Fukami), as neither Loffler, Nam, or Fukami teach the use of a thin layer of MOF in a thin channel of a air-air cross-flow heat exchanger having no internal fins. As independent claim 17 is allowable over the art of record, therefore claims 23-25, depending therefrom are also considered to be allowable over the art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763